Citation Nr: 1021245	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected shell fragment 
wounds of the feet and left knee.  

2.  Entitlement to service connection for osteoarthritis, to 
include as secondary to service-connected shell fragment 
wounds of the feet and left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active military service from March 1971 to 
June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A copy 
of the transcript of that hearing is of record.  At the time 
of the hearing, the Veteran submitted additional evidence 
pertinent to his claims and waived initial RO consideration 
of this evidence.  See 38 C.F.R. § 20.1304 (2009).  
Nevertheless, as explained below, since this appeal must be 
remanded, initial consideration of this evidence should be 
undertaken by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.







REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Secondary service connection may be granted where disability 
is proximately due to or the result of already service- 
connected disability.  38 C.F.R. § 3.310. Compensation is 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to implement the holding in Allen for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies  Allen and adds language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In this case, the Veteran contends that his currently 
diagnosed fibromyalgia and osteoarthritis were caused and/or 
aggravated by his service-connected shell fragment wounds of 
the feet and left knee.

The Veteran's service treatment records are negative for any 
complaints or findings of fibromyalgia or osteoarthritis.  
The records show that in October 1971, while the Veteran was 
serving in Vietnam, he sustained shell fragment wounds to 
both of his lower extremities.  Specifically, he sustained 
fractures of both feet and he also had a bruit in the 
popliteal area on the left leg.  In November 1971, he was 
diagnosed with a popliteal arteriovenous fistula and 
underwent surgery for repair of the fistula.  Numerous pieces 
of shrapnel remained in his feet and legs.        

By a June 1972 rating action, the RO granted service 
connection for multiple shell fragment wounds of both lower 
extremities, including fracture of both feet, with tender and 
painful scars and multiple retained foreign bodies.  The RO 
assigned a 100 percent disability prestabilization rating, 
effective from June 20, 1972.  

In a November 1973 rating action, the RO recharacterized the 
Veteran's service-connected multiple shell fragment wounds of 
both lower extremities as separate disabiities.  
Specifically, the RO assigned a 20 percent disability rating 
for shell fragment wounds of the right foot with retained 
foreign bodies and tender scar; a 20 percent disability 
rating for shell fragment wounds of the left foot with 
retained foreign bodies and tender scar; a 10 percent 
disability rating for shell fragment wound of the left knee 
with tender scar; a 10 percent disability rating for 
limitation of motion of the right ankle; and a 10 percent 
disability rating for limitation of motion of the left ankle.       

Private medical records, dated from December 1998 to March 
2008, include a private medical statement from M.C.R., M.D., 
dated in March 2005.  In the statement, Dr. R. indicated that 
he had recently seen the Veteran for consultation and 
electrodiagnostic studies.  According to Dr. R., the Veteran 
had a several year history of progressive, right greater than 
left, shoulder pain.  Following the physical examination, Dr. 
R. reported that the Veteran seemed to be experiencing early 
osteoarthritis.   

Additional private medical records, dated from August to 
November 2007, show that in October 2007, it was noted that 
the Veteran was taking medication for fibromyalgia and 
osteoarthritis.  

In a private medical record from the Texas Arthritis and 
Rheumatology Specialists, dated in January 2008, L.V., M.D. 
noted that the Veteran had recently sought treatment for his 
arthritis.  Dr. V. stated that the Veteran had a 30-year 
history of pain in his feet and legs from old injuries in 
Vietnam.  Beginning in 2002, the Veteran developed pain and 
stiffness in his neck and lower back, and was subsequently 
diagnosed with fibromyalgia syndrome.  X-rays taken in 
October 2005 were reported to show spondylosis of the 
Veteran's spine.  He was given medication to relieve his 
pain.  Following the physical examination, Dr. V. diagnosed 
the Veteran with fibromyalgia, spondylosis of the spine, and 
evidence of generalized osteoarthritis.       

In a private medical statement from A. E., M.D., dated in 
July 2008, Dr. E. stated that he had been the Veteran's 
primary care physician since September 2007.  According to 
Dr. E., he had been asked by the Veteran to provide his 
opinion of the Veteran's medical status.  Dr. E. reported 
that a review of the Veteran's records dating back to his in-
service injury provided substantial evidence that many of his 
current conditions arose from or were worsened by that 
initial injury.  The mortar explosion caused multiple 
fractures of the Veteran's feet which likely had hastened and 
worsened his arthritis and foot pain.  The Veteran had 
documented retained fragments in both lower extremities which 
also contributed to his discomfort.  The fragments caused 
disfiguring scars of the lower extremities which contributed 
to his limited range of motion.  Furthermore, the injury 
caused an arterio-venous fistula in his left leg which had to 
be surgically repaired.  Unfortunately, the left leg 
continued to have abnormal blood flow which also contributed 
to the Veteran's pain.  Overall, Dr. E. stated that it was 
his opinion that the Veteran's current condition regarding 
his lower extremities could be related to his trauma suffered 
while in the military.    

In December 2008, the Veteran underwent a VA examination.  At 
that time, he stated that he had been experiencing "aches 
and pains" for the past 12 to 15 years.  He indicated that 
in 2007, he was diagnosed with fibromyalgia.  Following the 
physical examination, the examiner diagnosed the Veteran with 
fibromyalgia and opined that it was not secondary to the 
Veteran's service-connected residuals of shell fragment 
wounds of the feet and left knee.  The examiner noted that 
despite the numerous abnormalities described in patients with 
fibromyalgia, there was no generally agreed upon explanation 
for the pathogenesis of the disorder.  The examiner reported 
that according to the latest medical literature regarding 
fibromyalgia (Pathogenesis of Fibromyalgia, October 2008), 
the most plausible hypothesis suggested that in genetically 
predisposed individuals, various stressors induced a 
heightened sense of pain and hypersensitivity to numerous 
stimuli.  

At the time of the December 2008 VA examination, the Veteran 
had x-rays taken of his feet which showed that he had 
shrapnel throughout his feet and bilateral mild degenerative 
joint disease.  X-rays were also taken of the Veteran's 
cervical spine, lumbosacral spine, and left knee.  The 
cervical spine x-rays were interpreted as showing mild to 
moderate spondylosis.  The lumbosacral spine x-rays were 
interpreted as showing minor disc space narrowing and 
shrapnel fragment.  The left knee x-rays were reported to 
show multiple shrapnel fragments and degenerative joint 
disease.  Following the physical examination and a review of 
the Veteran's x-rays, the examiner opined that the Veteran's 
arthritis of both feet and left knee were not secondary to 
his service-connected residuals of shell fragment wounds of 
the feet and left knee.  The examiner noted that the Veteran 
had signs of mild degenerative disease in all of the 
radiographs performed at the time of the examination, 
including his cervical spine which did not receive a shrapnel 
injury.  According to the examiner, the most likely cause of 
the Veteran's diffuse mild degenerative arthritis was age.  
The examiner stated that advanced age was one of the 
strongest risk factors associated with osteoarthritis.      

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  At 
that time, he stated that the trauma to his body of being hit 
by a mortar shell caused him to later develop fibromyalgia 
and osteoarthritis.  He noted that due to his shell fragment 
wounds of both lower extremities, he had chronic pain in his 
left knee, ankles, and feet, which made him more susceptible 
to developing fibromyalgia and osteoarthritis.    

In light of the above, the Board observes that the evidence 
of record includes current diagnoses of fibromyalgia and 
osteoarthritis.  Thus, the pertinent question is whether the 
Veteran's fibromyalgia and osteoarthritis were caused or 
aggravated by his service-connected shell fragment wounds of 
the feet and left knee.  In support of his claim, the Veteran 
has submitted a private medical statement from Dr. A.E., 
dated in July 2008, in which Dr. E. stated that many of the 
Veteran's current conditions arose from or were worsened by 
his in-service injury.  Specifically, Dr. E. reported that 
the mortar explosion caused multiple fractures of the 
Veteran's feet which likely hastened and worsened his 
arthritis and foot pain.  Thus, this opinion, in essence, 
supports the Veteran's contention that his service-connected 
shell fragment wounds of the feet aggravated his fibromyalgia 
and osteoarthritis.       

In this case, the Board recognizes that the Veteran underwent 
a VA examination in December 2008.  At that time, although 
the examiner addressed the question of whether the Veteran's 
service-connected shell fragment wounds of the feet and left 
knee caused his fibromyalgia and osteoarthritis, the examiner 
failed to specifically address the other pertinent question 
of whether the Veteran's service-connected shell fragment 
wounds of the feet and left knee aggravated his fibromyalgia 
and osteoarthritis.  [Emphasis added.]  In this regard, as 
stated above, it is the Veteran's specific contention that 
his service-connected shell fragment wounds of the feet and 
left knee aggravated his fibromyalgia and osteoarthritis.  
The Board also notes that with respect to the Veteran's 
fibromyalgia, although the examiner noted that there was no 
generally agreed upon explanation for the pathogenesis of the 
disorder, the examiner also stated that the most plausible 
hypothesis suggested that in genetically predisposed 
individuals, various stressors induced a heightened sense of 
pain and hypersensitivity to numerous stimuli.  However, the 
Board observes that the examiner did not give any examples of 
such stressors or address the pertinent question of whether 
being hit by a mortar would qualify as a stressor.  Thus, in 
light of the above, the Board finds that a new VA 
examination, as specified in greater detail below, should be 
performed.  See 38 C.F.R. § 3.159.       

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA medical examination to ascertain the 
relationship, if any, between his 
currently diagnosed fibromyalgia and 
osteoarthritis and his service- connected 
shell fragment wounds of the feet and left 
knee.  The claims file and a copy of this 
remand must be made available and reviewed 
by the examiner.  The examiner should 
specifically review the private medical 
statement from Dr. A.E., dated in July 
2008, and the December 2008 VA examination 
report.  All appropriate tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

After a review of the examination findings 
and the relevant evidence of record, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed fibromyalgia 
and/or osteoarthritis were caused or 
aggravated by the Veteran's service-
connected shell fragment wounds of the 
feet and left knee.  

The examiner must specifically comment on 
the Veteran's contention that due to his 
service-connected shell fragment wounds of 
both lower extremities, he had chronic 
pain in his left knee, ankles, and feet 
which made him more susceptible to 
developing fibromyalgia and 
osteoarthritis.      

The examiner must also specifically 
comment on the December 2008 VA 
examination report in which the examiner 
stated that according to recent medical 
literature (Pathogenesis of Fibromyalgia, 
October 2008), the most plausible 
hypothesis regarding the cause of 
fibromyalgia suggests that in genetically 
predisposed individuals, various stressors 
induced a heightened sense of pain and 
hypersensitivity to numerous stimuli.  In 
this regard, the examiner must provide 
examples of such stressors.  The examiner 
must also provide an opinion on whether 
being hit by a mortar would qualify as a 
stressor for activating fibromyalgia in an 
individual that is genetically predisposed 
for fibromyalgia.  If being hit by a 
mortar does qualify as a valid stressor, 
the examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran is genetically predisposed for 
fibromyalgia.  If the examiner is unable 
to provide the requested examples and/or 
opinions, it should be so stated.     

If the Veteran's fibromyalgia and/or 
osteoarthritis were aggravated by his 
service-connected shell fragment wounds of 
the feet and left knee, to the extent that 
is possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
nonservice-connected fibromyalgia and/or 
osteoarthritis before the onset of 
aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last supplemental 
statement of the case (SSOC), the AMC/RO 
must readjudicate the Veteran's claims.  
If any such action does not resolve each 
claim to the Veteran's satisfaction, the 
RO must provide the Veteran and his 
representative, if any, an SSOC and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



